,....... .
                                         NO. 1122316
                                                                    ?01soc
                                                                                                E:r·
STATE OF TEXAS                                 §   IN THE DISTRICT COU~T T' 9 P/1 J .
                                                                        FILED IN
                                               §                             '
                                                                       6th COURT OF APPEALS
                                                                        ir . ~T· TEXAS
                                                                    TEXARKANA,
                                                   8TH JUDICIAL DISTruk
                                                                                                  ·oo
vs.                                            §
                                               §                10/13/2015 11:47:24
                                                                               I . AM
                                                                                '•
MICHAEL DEAN RAGLIN                            §   HOPKINS COUNTY, TEXAS
                                                                    DEBBIE AUTREY
                                                                         Clerk


                                   NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes Michael Dean Raglin, Defendant in the above styled and numbered cause,

and gives this written notice of appeal to the Court of Appeals of the State of Texas from the

judgment of conviction and sentence herein rendered against Michael Dean Raglin.

                                            Respectfully submitted,

                                            LAW OFFICE OF JONATHAN A. NEWSOM
                                            216 Davis Street North
                                            SULPHUR SPRINGS, TX 75482
                                            Tel: (903) 951-1851
                                            Fax: (903) 951-1852



                                            By~.    ~
                                             JOI1anA.ewsoin
                                               State Bar No. 2408 1067
                                               jonathan@newsomlaw.net
                                               Attorney for Michael Dean Raglin


                               CERTIFICATE OF SERVICE

       This is to certify that on October 9, 2015, a true and correct copy of the above and

foregoing document was served on the District Attorney's Office, Hopkins County, 110 Main

Street, Sulphur Springs, Texas 75482, by hand delivery.



                                            Jonathan A. Newsom
                                                                                 /:: I           .
                                                                                             ,   I)
                                           NO. 1122316                2015 Der ...
STATE OF TEXAS                                    §   IN THE DISTRICT            co~ 3: Do
                                                  §                   -
                                                                          I   s'.'
                                                                               I
                                                                                     I
                                                                                         •
vs.                                               §   8TH JUDICIAL DISTRICT
                                                  §
MICHAEL DEAN RAGLIN                               §   HOPKINS COUNTY, TEXAS


                                   MOTION TO WITHDRAW

TO THE HONORABLE JUDGE OF SAID COURT:

         Now comes Jonathan A. Newsom, Movant and attorney of record for Defendant, Michael

Dean Raglin, brings this Motion to Withdraw as counsel and in support thereof shows:

         1.     Movant was appointed by the Court to represent Defendant in the trial of this

cause.

         2.     Defendant, Michael Dean Raglin, Suspended Sentence was revoked and was

sentenced to 10 years on September 22, 2015. Movant has advised Michael Dean Raglin of his

right to appeal in this cause.

         3.     The following deadlines and/or settings exist in this case:

               a.      To file Notice of Appeal: Filed on October 9, 2015.

               b.      To file a Motion for New Trial: October 22, 2015.

         4.     Movant and Defendant request the Court appoint an attorney to represent

Defendant in his appeal in this case, because he is indigent and cannot afford to employ counsel.

Defendant's Affidavit of Indigence is already on file with the papers in this cause and there has

been no change in his financial ability to hire an attorney to represent him in this case.

         5.    Movant has advised Defendant of his right to file a motion for new trial and a

notice of appeal; that Movant will assist in requesting prompt appointment of replacement

counsel if Defendant wishes to file a motion for new trial and/or a notice of appeal; and, if
..



     replacement counsel is not appointed promptly and Defendant wishes to pursue an appeal,

     Movant will file a timely notice of appeal.

            6.      A copy of this motion has been hand delivered to him by Movant.

                                                   PRAYER

            WHEREFORE, PREMISES CONSIDERED, Movant prays that the Court allow

     Jonathan A. Newsom to withdraw as counsel for Michael Dean Raglin and from any further

     representation of Michael Dean Raglin in this cause. Defendant and Movant further pray the

     Court appoint counsel to represent Defendant in the appeal of this case.

                                                   Respectfully submitted,

                                                   LAW OFFICE OF JONATHAN A. NEWSOM
                                                   216 Davis Street North
                                                   SULPHUR SPRINGS, TX 75482
                                                   Tel: (903) 95 1-1 851
                                                   Fax: (903) 951-1852



                                                   By~
                                                      State Bar No. 24081067
                                                      j onathan@newsornlaw.net
                                                      Attorney for Michael Dean Raglin



                                     CERTIFICATE OF SERVICE

            This is to certify that on October 9, 2015, a true and correct copy of the above and

     foregoing document was served on the District Attorney's Office, Hopkins County, 110 Main

     Street, Sulphur Springs, Texas 75482, by hand delivery.
                                       N0.1122316
                                                               2015 OCT - 9 PH 4: 25
STATE OF TEXAS                              §    IN THE DISTRICT COURT
                                            §
vs.                                         §   8TH JUDICIA~DIS.rtkfcT   J   • •   • '   .....



                                            §
MICHAEL DEAN RAGLIN                         §   HOPKINS COUNTY, TEXAS

                                        ORDER

                            , 2015, came on to be considered Jonathan A. Newsom's Motion to

Withdraw, and said motion is hereby

                                  e (Denied)